Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  142753                                                                                                Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PATRIOT PUMPS, L.L.C., d/b/a THOMPSON                                                                     Brian K. Zahra,
  PUMP MIDWEST,                                                                                                        Justices
            Plaintiff-Appellee,
  v                                                                  SC: 142753
                                                                     COA: 292919
                                                                     Wayne CC: 09-000599-CK
  JOHN E. GREEN COMPANY,
            Defendant-Appellant,
  and
  AMERICAN MARSH PUMPS,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the February 1, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
           d0829                                                                Clerk